Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
new issues
	The new issues include:
	(1) in each of claims 1, 12 and 22, changing "larger" to --smaller-- and 
	(2) in each of claims 1, 12 and 22, adding "the first distinct contact surface is separated from the second distinct contact surface by a circumferentially oriented recess--.
issues of new matter
	The issues of new matter include: in each of claims 1, 12 and 22, changing "larger" to --smaller--.  It is noted that this change fails to require a first knob having the circumferentially shorter mound and the smaller first distinct contact surface and a second knob having the circumferentially longer mound and the larger second distinct contact surface.
remarks
With respect to applicant's description in the after final amendment filed 11-9-21 of the interview on 10-27-21, examiner comments: INTERVIEW RECORD OK.
With respect to the 112a rejection, examiner commented that "... claims 1, 12 and 26 read on the first knob having the shorter mound and the larger first distinct contact surface and the second knob having the longer mound and the smaller second distinct contact surface ...".  Applicant disagrees with this interpretation, but fails to the first knob having the shorter mound and the larger first distinct contact surface and the second knob having the longer mound and the smaller second distinct contact surface ...".
With respect to the 112a rejection, applicant comments that claims 1, 12 and 26 do not recite which mound (the first or second) is shorter.  Examiner agrees and, consequently, the 112a rejection of claims 1, 12 and 26 stands.  Since the original disclosure fails to reasonably convey using the shorter mound with the larger distinct contact surface, the original disclosure cannot reasonably convey the SCOPE of claims 1, 12 and 26 which reads on (is generic to) a knob having the shorter mound and larger distinct contact surface.  It is emphasized that the original disclosure fails to reasonably convey that applicant had POSSESSION of the generic subject matter of (1) the first knob having the circumferentially shorter mound and the larger first distinct contact surface and the second knob having the circumferentially longer mound and the smaller second distinct contact surface OR (2) the first knob having the circumferentially shorter mound and the smaller first distinct contact surface and the second knob having the circumferentially longer mound and the larger second distinct contact surface.  The latter was disclosed by the original disclosure, but the former was NOT CONTEMPLATED by the original disclosure; applicant failing to present any convincing argument and/or evidence to the contrary. 


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
December 3, 2021